Case 1:14-cv-02887-JLK-MEH Document 287 Filed 06/26/20 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


     ALEJANDRO MENOCAL,
     MARCOS BRAMBILA,                                    Civil No. 1:14-cv-02887-JLK
     GRISEL XAHUENTITLA,
     HUGO HERNANDEZ,
     LOURDES ARGUETA,
     JESUS GAYTAN,
     OLGA ALEXAKLINA,
     DAGOBERTO VIZGUERRA, and
     DEMETRIO VALERGA
     on their own behalf and on behalf of all others
     similarly situated,
                                Plaintiffs,

              v.

     THE GEO GROUP, INC.,

                                   Defendant.


    DECLARATION OF MICHAEL J. SCIMONE IN SUPPORT OF PLAINTIFFS’
      REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT ON
                 DEFENDANT’S AFFIRMATIVE DEFENSE

         I, Michael J. Scimone, pursuant to 28 U.S.C. § 1746, declare under penalty of

  perjury as follows:

         1.        I am a Partner with the law firm Outten & Golden LLP, which, together

  with Towards Justice, the Law Office of R. Andrew Free, Milstein Law Office, The

  Kelman Buescher Firm, P.C., and Meyer Law Office, P.C., are Class Counsel in this

  action. I am an attorney in good standing admitted to practice before this Court.

         2.        I have been one of the lawyers primarily responsible for the prosecution of

  Plaintiffs’ and the Class’s claims in this case.
Case 1:14-cv-02887-JLK-MEH Document 287 Filed 06/26/20 USDC Colorado Page 2 of 5




         3.     I make the statements in this Declaration based on my personal knowledge

  and would so testify if called as a witness at trial.

         4.     Plaintiffs have sought discovery from ICE by way of a subpoena. ICE

  produced approximately 5,000 pages of documents in response to that subpoena on June

  5, 2020. The documents ICE produced are so heavily redacted that it is unclear whether

  or not this letter is among the documents produced. Plaintiffs intend to challenge ICE’s

  redactions and seek the unredacted production of this letter.

         5.     Attached hereto as Reply Exhibit 1 is a true and correct copy the 2011

  Contract, bates stamped GEO_MEN 00019613-20037. This exhibit has been filed as a

  restricted document in accordance with D. Colo. L. Civ. R. 7.2.

         6.     Attached hereto as Reply Exhibit 2 is a true and correct copy of excerpts

  from the June 10, 2020 deposition of Brian Evans.

         7.     Attached hereto as Reply Exhibit 3 is a true and correct copy of

  correspondence from GEO to ICE dated February 14, 2018, labeled 2018-ICLI-00052

  2751-2755.

         8.     Attached hereto as Reply Exhibit 4 is a true and correct copy of

  correspondence from ICE to GEO dated June 21, 2018, labeled 2018-ICLI-00052 6054-

  55.

         9.     Attached hereto as Reply Exhibit 5 is a true and correct copy of excerpts

  from the March 29, 2016 Rule 30(b)(6) deposition of Dawn Ceja.

         10.    Attached hereto as Reply Exhibit 6 is a true and correct copy of excerpts

  from the October 9, 2019 deposition of Amber Martin.

                                                 2
Case 1:14-cv-02887-JLK-MEH Document 287 Filed 06/26/20 USDC Colorado Page 3 of 5




         11.    Attached hereto as Reply Exhibit 7 is a true and correct copy of excerpts

  from the November 11, 2019 deposition of Kevin Martin.

         12.    Attached hereto as Reply Exhibit 8 is a true and correct copy of the ICE

  Fiscal Year 2017 Report to Congress entitled Progress in Implementing 2011 PBNDS

  Standards and DHS PREA Requirements at Detention Facilities, available at

  https://www.dhs.gov/sites/default/files/publications/ICE%20-

  %20Progress%20in%20Implementing%202011%20PBNDS%20Standards%20and%20D

  HS%20PREA%20Requirements_0.pdf (last visited June 25, 2020).

         13.    Attached hereto as Reply Exhibit 9 is a true and correct copy of excerpts

  from the February 28, 2020 Rule 30(b)(6) deposition of Amber Martin.

         14.    Attached hereto as Reply Exhibit 10 is a true and correct copy of excerpts

  from the October 26, 2017 deposition of Plaintiff Grisel Xahuentitla-Flores.

         15.    Attached hereto as Reply Exhibit 11 is a true and correct copy of excerpts

  from the June 24, 2020 of Plaintiff Hugo Hernandez-Ceren.

         16.    Attached hereto as Reply Exhibit 12 is a true and correct copy of excerpts

  from the February 27, 2020 Rule 30(b)(6) deposition of Daniel Ragsdale.

         17.    Attached hereto as Reply Exhibit 13 is a true and correct copy of the

  Declaration of Jamal N. Whitehead in Support of Respondents’ Answer in Opposition to

  Petition for Permission to Appeal Class Certification and its exhibits, dated September

  13, 2018 and filed as ECF No. 5-2 in Nwauzor et al. v. The Geo Group, Inc., No. 18-

  80095 (9th Cir.).

         18.    Attached hereto as Reply Exhibit 14 is a true and correct copy of Plaintiff

                                              3
Case 1:14-cv-02887-JLK-MEH Document 287 Filed 06/26/20 USDC Colorado Page 4 of 5




  Alejandro Menocal Lepe’s Objections and Responses to Defendant the GEO Group,

  Inc.’s Second Set of Written Discovery Requests, dated January 19, 2018.

        19.    Attached hereto as Reply Exhibit 15 is a true and correct copy of Plaintiff

  Grisel Xahuentitla-Flores’ Objections and Responses to Defendant the GEO Group,

  Inc.’s Second Set of Written Discovery Requests, dated January 22, 2018.

        20.    Attached hereto as Reply Exhibit 16 is a true and correct copy of Plaintiff

  Lourdes Argueta’s Objections and Responses to Defendant the GEO Group, Inc.’s

  Second Set of Written Discovery Requests, dated March 6, 2018.

        21.    Attached hereto as Reply Exhibit 17 is a true and correct copy of the

  Department of Homeland Security Office of Inspector General Report entitled

  Management Alert on Issues Requiring Immediate Action at the Theo Lacy Facility in

  Orange, California, dated March 6, 2017 and available at

  http://www.endisolation.org/blog/wp-content/uploads/2017/05/Management-Alert-on-

  Issues-Requiring-Immediate.pdf (last visited June 26, 2020).




                                             4
Case 1:14-cv-02887-JLK-MEH Document 287 Filed 06/26/20 USDC Colorado Page 5 of 5




   Dated: New York, NY                     Respectfully submitted,
          June 26, 2020
                                           By: /s/ Michael J. Scimone
                                           Michael J. Scimone
                                           OUTTEN & GOLDEN LLP
                                           685 Third Avenue, 25th Floor
                                           New York, NY 10017
                                           Telephone: (212) 245-1000
                                           Facsimile: (646) 509-2060
                                           mscimone@outtengolden.com

                                           Class Counsel




                                       5
